               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN L. MARCOUX, JR. and               : CIVIL ACTION NO. 1:18-CV-1905
LAURA D. BUMBAUGH-MILLER               :
as Co-Executors of the Estate of       : (Chief Judge Conner)
JOHN L. MARCOUX and in their           :
Own Right,                             :
                                       :
                  Plaintiffs           :
                                       :
            v.                         :
                                       :
THE MANITOWOC COMPANY,                 :
INC., MANITOWOC CRANES, LLC,           :
and MANITOWOC CRANE                    :
COMPANIES, LLC,                        :
                                       :
                  Defendants           :
______________________________________________________________________________

TRACY K. ROBISON, as Executrix            :   CIVIL ACTION NO. 1:18-CV-1903
of the Estate of CHRISTOPHER T.           :
ROBISON and in her Own Right,             :   (Chief Judge Conner)
                                          :
                   Plaintiffs             :
                                          :
            v.                            :
                                          :
THE MANITOWOC COMPANY,                    :
INC., MANITOWOC CRANES, LLC,              :
and MANITOWOC CRANE                       :
COMPANIES, LLC,                           :
                                          :
                   Defendants             :


                                     ORDER

      AND NOW, this 29th day of August, 2019, upon consideration of plaintiffs’

motion (Doc. 34) to enforce confidentiality agreement, and following the telephonic

conference held on July 9, 2019, it is hereby ORDERED that plaintiffs’ motion is
DENIED and defendants’ version of the proposed “stipulation and order for the

production and exchange of confidential information” (Doc. 34-2) is APPROVED.




                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
